[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON DEFENDANT'S MOTION TO DISMISS — DATED OCTOBER 14, 1992
Defendant's memorandum of law indicates that the claim is really not lack of subject matter jurisdiction but rather a claim that the plaintiff is not an aggrieved party. Aggrievement has been alleged and must be proven as an essential element of the case. The defendant's brief makes all sorts of claims as to facts but does not furnish a sufficient basis for dismissing the action.
Motion to dismiss is denied.
BY THE COURT, William M. Shaughnessy Judge, Superior Court CT Page 1455